Exhibit 32 SECTION 1350 CERTIFICATION We, Charles A. Alutto, President and Chief Executive Officer of Stericycle, Inc. (the “Company”), and Daniel V. Ginnetti, Executive Vice President and Chief Financial Officer of the Company, certify as follows, pursuant to 18 U.S.C. § 1350 (as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002): (a) the accompanying Quarterly Report on Form 10-Q of the Company for the quarterly period ended June 30, 2017 (the “Report”) fully complies with the requirements of section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and (b) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company.
